Notice of Allowability 

This is a reissue application of U.S. Patent No. 8,385,409 (“the ‘409 patent”).  This application was filed 10/01/2018 and therefore the statutory provisions of the America Invents Act (“AIA ”) govern this proceeding; all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  Note however that in light of the effective filing date of the ‘409 patent the pre-AIA  first to invent provisions govern. This application is a reissue continuation of U.S. Application 14/955,686 filed on December 1, 2015 and issued as U.S. Patent RE47076 on October 2, 2018.
Applicant filed a preliminary amendment on 10/01/2018, in which claims 1-3 are canceled and claims 4-7 are added. A non-final was issued on 1/31/2021, which includes double patenting rejection. Applicant responded on 6/29/2022 with a terminal disclaimer. Claims 4-7 are pending.
  
            	    Remarks

Applicant’s response has been fully considered. 
The terminal disclaimer filed 6/29/2022 has been reviewed and is accepted. The double patenting rejections are withdrawn.

				Allowable Subject Matter

Claims 4-7 are allowed. 	 
Reasons for Allowance is given below:

Conventionally the method of coding is fixed, including the col. 3 discussion, regardless of which chroma format is being used. In the invention, the type of coding method is selected depending on the chroma format (as in independent claim 4). This is clearly illustrated in at least Fig. 7A, which shows different coding method is being applied for each given chroma format. The coding method is based on the ratio of the number of horizontal pixels of luminance to chrominance and also the ratio of the number of vertical pixels of luminance to chrominance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.

Conclusion
Any inquiry concerning this or earlier communications from the examiner should be directed to Linh M. Nguyen at 571-272-1749.  The examiner can normally be reached Mon-Thurs. 6:30am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Hetul Patel, can be reached on (571) 272-4184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  For more information about the PAIR system, see https://efs.uspto.gov/efile/portal/home.

/LINH M NGUYEN/            Primary Examiner, Art Unit 3992                                                                                                                                                                                            

Conferees:
/JAMES A MENEFEE/            Reexamination Specialist, Art Unit 3992